74 So.3d 148 (2011)
John A. SIMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-4248.
District Court of Appeal of Florida, First District.
November 7, 2011.
John A. Simmons, pro se, Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. This dismissal is without prejudice to the appellant's right to seek any other relief to which he may be entitled. Brigham v. State, 769 So.2d 1100, *149 1101 (Fla. 1st DCA 2000); Barnishin v. State, 795 So.2d 1104 (Fla. 1st DCA 2001).
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.